Citation Nr: 1119161	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  09-23 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

A. Barner, Law Clerk





INTRODUCTION

The Veteran served on active duty from January 1970 to January 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which denied the benefit sought on appeal.

In a January 2002 decision, the Veteran was deemed incompetent for VA purposes to handle his financial affairs.  Goodwill Industries has been appointed the Veteran's fiduciary.  

There has been a liberalizing regulation creating a new evidentiary standard for which a claim of entitlement to service connection for PTSD can be substantiated under 38 C.F.R. § 3.304(f).  Therefore, the Veteran's claim will be reviewed on a de novo basis as opposed to a new and material basis.  See Pelegrini v. Principi, 18 Vet. App. 112, 125-26 (2004); Spencer v. Brown, 4 Vet. App. 283, 288-89 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994) (where there is an intervening liberalizing law or VA issue that may affect the disposition of a claim, VA is required to conduct a de novo review of the previously denied claim).  

A claim of service connection may include any disability that may reasonably be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes and the information the claimant submits or that VA obtains in support of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In the present case, information obtained in support of the Veteran's claim has indicated diagnoses to include PTSD, depression, dysthymia, and anxiety which are reportedly connected to his military service.  Thus, although the RO separately adjudicated service connection for depression, which was denied in a September 2009 Statement of the Case, in accordance with Clemons, depression plus any other current psychiatric disorder is incorporated into the current appeal and must be considered by VA.

Therefore, his claim has been recharacterized more broadly as entitlement to service connection for an acquired psychiatric disability, to include PTSD.  

The issue of whether there is new and material evidence to reopen a claim for service connection for skin cancer was adjudicated and denied in September 2008.  The Veteran filed a timely Notice of Disagreement; however, in his Substantive Appeal, he indicated he was only appealing the PTSD issue.  In November 2009, more than a year after the rating decision had become final, the issue of skin cancer was again addressed by his representative in VA Form 646.  The Board construes this as an attempt to reopen the issue, and it is referred to the RO for appropriate action.

The issue of service connection for PTSD is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

For PTSD claims VA law provides that service connection "requires medical evidence diagnosing the condition in accordance with § 4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred . . . ."  38 C.F.R. § 3.304(f) (effective before and after July 13, 2010). Section 4.125(a) of 38 C.F.R. incorporated the 4th edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) as the governing criteria for diagnosing PTSD.

Effective July 13, 2010, VA regulations related to PTSD claims were revised to provide that if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  The term "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (effective from July 13, 2010).  

Thus, VA has amended its rules for adjudicating PTSD claims under 38 CFR § 3.304(f) to relax the evidentiary standard for establishing the required in-service stressor in certain cases.  Because the Veteran's claim was pending at the time of this amendment, the new regulation applies.

The Veteran's personnel records and DD Form 214 shows that he was a Motor Vehicle Operator in the United States Marine Corps with service in the Republic of Vietnam.  The Veteran's service treatment records are negative as to treatment for symptoms associated with any psychiatric disorder.  

Throughout the course of this appeal, the Veteran has consistently alleged several stressors occurred during his Vietnam tour.  The stressors include that the Veteran was hospitalized for burn wounds from an exploding vehicle motor, which is confirmed by the record.  Specifically, another soldier poured a five-gallon can of gasoline onto a "steam jenny" that had been running, and the gas spilled causing the hot motor to catch fire and blow-up, burning the Veteran's left side.  He was hospitalized for more than two months in relation to his burn wounds.  The Veteran also has contended that he witnessed service members' deaths.  He reported that while he was an explosives/fuel truck driver, there was an incident when he transported two bodies away from a combat zone to a safe zone.  He claimed that during this transport he followed a mine sweeper and they were attacked; however, his truck was not hit by hostile fire.  The Veteran raised another stressor wherein he was driving when three rounds were shot at him, one each on either side of his head, and a third through the windshield wiper motor.  He reported being in shock from the experience, and surprised to be turned away from his purported destination.  He stated he was informed to return to the direction from which he had arrived.  He reported the experience was traumatic and difficult to comprehend.  

The Veteran's principal claimed stressors are related to his being in hostile territory during the Vietnam Era.  The Veteran's stressors relate to fear of hostile military activity in that his experience involved the actual threat of death or serious injury from incoming fire.  It appears the claimed stressors are consistent with the places, types, and circumstances of his service.  His stressors are consistent with his military occupational specialty as a Motor Vehicle Operator with an explosives permit.  Further, although he does not have any individual combat medals, his DD Form 214 confirms that he served in a unit which was awarded the Presidential Unit Citation, which identifies that the unit was involved in combat.  He also received the Republic of Vietnam Cross of Gallantry with frame and palm, which was awarded for deeds of valor or acts of courage and heroism.  

VA mental disorder examination is necessary to confirm that the Veteran's claimed stressor(s) are adequate to support a diagnosis of PTSD, and that the Veteran's symptoms are related to the claimed stressor(s).  Although a VA examination for mental disorders was afforded the Veteran in August 2009, the examiner did not consider the stressors alleged by the Veteran to determine if they were adequate to support a diagnosis of PTSD.  In fact, the examiner concluded that the burn injuries had been adjudicated as non-traumatic and insufficient to produce PTSD, and as a result did not consider this as a stressor.  With the exception of the stressor involving driving two bodies from the combat zone, which the examiner concluded had been previously discredited in prior claims, other stressors were not discussed.  The RO had previously made a determination that the stressors were not verifiable; however, this does not equate to discrediting the Veteran's allegations.  The VA examiner did not diagnose the Veteran as having PTSD, because he concluded that there were no verified stressors.  The examiner noted diagnoses of mild mental retardation secondary to Moya Moya, dysthymia with anxiety features, and incompetence to handle finances.  The Veteran was assigned a Global Assessment of Functioning score of 30, indicative of behavior that is considerably influenced by delusions of hallucinations in communication or judgment or inability to function in almost all areas.  

As such, a VA examination is needed to determine whether the stressors mentioned are adequate to support this PTSD diagnosis and its relationship to the claimed stressors, as well as any other acquired psychiatric disorders.  38 C.F.R. § 3.304(f) (2010) (as amended by 75 Fed. Reg. 39843, 39852 (July 13, 2010) & 75 Fed. Reg. 41092 (July 15, 2010)).  

Accordingly, the case is REMANDED for the following action:

1.  Request and obtain all outstanding treatment records regarding the Veteran's acquired psychiatric disorder.  Associate those records with the claims file.  

2.  Schedule the Veteran for a comprehensive psychiatric examination by a VA psychiatrist or psychologist, or contract equivalent.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  The examiner is to conduct all indicated testing.  The examiner should obtain a thorough history from the Veteran.  After examining the Veteran and reviewing all evidence of record, the examiner should state whether a current diagnosis of PTSD or any other psychiatric disability is warranted and, if so, the examiner should describe the evidence within the record upon which the diagnosis is based.  For any psychiatric disability diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not that any current psychiatric disability had its onset in service, or, in the case of PTSD, as a result of a stressor experienced therein.  To this end, the examiner should state whether the claimed stressor is related to the Veteran's fear of hostile military or terrorist activity of the type contemplated by the recent revisions to 38 C.F.R. § 3.304(f)(3).  Any medical opinion expressed by the examiner should be accompanied by a complete rationale. 

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the appellant's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished with a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


